Affirmed and Opinion filed May 6, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-18-00976-CV
                             NO. 14-18-00990-CV

                  CITY OF HOUSTON, TEXAS, Appellant
                                       V.
HOUSTON PROFESSIONAL FIRE FIGHTERS’ ASSOCIATION, LOCAL
                     341, Appellee

                  On Appeal from the 234th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2017-42885

                                  OPINION


     The City of Houston (the “City”) appeals the denial of its interlocutory plea
to the jurisdiction based on governmental immunity in case number 14-18-00990-
CV. The City also appeals the interlocutory denial of its motion for summary
judgment based on the unconstitutionality of Texas Local Government Code
section 174.252 in case number 14-18-00976-CV. We affirm the trial court’s
orders denying the City’s plea to the jurisdiction and motion for summary
judgment.

                                  BACKGROUND

      This case arose after the City and the Houston Professional Firefighters’
Association, Local 341 (the “Association”) negotiated but failed to reach a
collective bargaining agreement regarding Houston fire fighters’ compensation,
hours, and other working conditions pursuant to The Fire and Police Employee
Relations Act (the “Act”). See Tex. Loc. Gov’t Code Ann. §§ 174.001-.253.

      The Act is codified in chapter 174 of the Texas Local Government Code and
provides fire fighters and police officers of a political subdivision the right to
organize and collectively bargain with their public employers regarding their
compensation and employment conditions (which should be substantially the same
as compensation and conditions of employment prevailing in comparable private
sector employment). See id. §§ 174.002(a), (b); 174.021.

      The City and the Association entered into a collective bargaining agreement
in 2011, which was set to terminate on December 31, 2016. In August 2016, both
parties agreed to extend the agreement until June 30, 2017, at which time the
agreement would terminate. In the meantime, the Association sent the City a
written notice (as required by the Act) in January 2017; this notice requested
“collective bargaining to negotiate wages, rates of pay, benefits, and working
conditions requiring the appropriation of monies that would have an impact on the
next fiscal year’s operating budget.” See id. § 174.107. In February 2017, the City
and the Association agreed to several “ground rules for the negotiations regarding
a Collective Bargaining Agreement (“CBA”) pursuant to the Fire and Police
Employee Relations Act,” including “the principle of good faith bargaining . . . to
reach a mutual agreement that is consistent with the intent and purpose of Chapter
                                        2
174.”

        After bargaining for 60 days, the parties failed to reach a collective
bargaining agreement. The Association sent the City a letter in May 2017, stating
that the parties reached an impasse (as defined in the Act) regarding a successor
agreement to the 2011 collective bargaining agreement and requesting arbitration
pursuant to the Act. Specifically, the letter stated:

               Pursuant to Texas Local Government Code § 174.152, the 60-
        day statutory impasse deadline has arrived. Having begun bargaining
        on March 14, 2017 and failing to reach agreement by May 14, 2017,
        under law, the City of Houston and the Houston Professional Fire
        Fighters Association are at impasse regarding a successor agreement
        to the 2011 CBA [Collective Bargaining Agreement].
                The Houston Professional Fire Fighters Association, Local 341
        . . . on behalf of all Houston fire fighters requests arbitration to resolve
        the remaining issues in dispute. Pursuant to section 174.153, [the
        Association] specifies the following issues to be in dispute:
           • Compensation;
           • Hours of work;
           • Overtime;
           • Paid leaves, including sick leave and vacation leave;
           • Staffing; and
           • Dispute resolution (commonly referred to as the grievance
             procedure).
The City did not agree to arbitrate, and the Act does not require compulsory
arbitration. Instead, the City suggested mediation, and the parties proceeded to
mediate unsuccessfully.

        On June 28, 2017, the Association sued the City for allegedly violating
section 174.021. Specifically, the Association alleged the City was failing to
provide fire fighters with substantially equal compensation and conditions of


                                             3
employment that prevailed in comparable private sector employment. See id. §
174.021. The Association sought judicial enforcement (in accordance with section
174.252) and asked the trial court to declare the compensation and other conditions
to which the fire fighters were entitled under section 174.021. See id. § 174.252.
In August 2017, the City filed an original answer, special exceptions, and amended
special exceptions to the Association’s original petition.

      The trial court signed an order on October 12, 2017 that required the
Association to amend its petition and to re-plead facts (1) supporting its claim that
the City failed to bargain in good faith; (2) specifying which issues remained
unresolved when the parties reached an impasse; and (3) identifying “the relief
claimed to ‘make whole’ the employees, including any compensation or conditions
of employment which were changed or eliminated.” The Association then filed an
amended petition, and the City filed an answer thereto.

      The Association filed a motion for summary judgment on the City’s
governmental immunity defense in November 2017. In September 2018, the City
filed a plea to the jurisdiction and cross-motion for summary judgment (1) asking
the trial court to dismiss the case for lack of jurisdiction and (2) arguing (a) the
Association failed to establish a waiver of immunity because it did not bargain or
negotiate in good faith “for ‘wages, benefits, or conditions of employment’ under
the private sector labor standards provisions of the statute” and (b) absent “proof
that employment compensation and conditions [are] less than those enjoyed by
similar private sector firefighters,” the Association cannot establish “the statutory
condition required for this Court’s jurisdiction under Chapter 174.” The City also
asked the trial court to dismiss the case for want of jurisdiction with regard to “any
subjects which are not mandatory subjects for bargaining under Texas law”,
contending the Association failed to plead facts establishing each of the bargaining

                                          4
subjects were mandatory subjects under the Act.

      Additionally, the City moved for summary judgment on grounds that (1) the
Association did not bargain in good faith when it failed to bargain for
compensation or benefits based upon private sector labor standards or comparators
and therefore there is immunity from suit; (2) there is no evidence that the items set
out by the Association in their pleading “were mandatory subjects of bargaining”
and therefore the trial court has “no jurisdiction to determine or enforce any . . .
topics as listed by the Association as having reached” impasse; and (3) section
174.252 violates the separation of powers provision in the Texas Constitution
“because it delegates the exclusively legislative power to declare the compensation
of public officers to the judiciary without prescribing sufficient and adequate
standards to guide the discretion conferred.”

      The Association filed its response to the City’s plea to the jurisdiction and
cross-motion for summary judgment on October 15, 2018. Four days later, the
City filed a reply.    The trial court held a hearing on the City’s plea to the
jurisdiction and cross-motion for summary judgment on October 22, 2018. After
the hearing, the trial court signed an order denying both but granting the
Association’s summary judgment motion concerning governmental immunity. The
trial court also signed an “Order Granting Tex. Civ. Prac. & Rem. Code §
51.014(d) Joint Motion for Written Order Permitting Interlocutory Appeal of Order
Denying Defendant City of Houston’s Motion for Summary Judgment with
Respect to Constitutionality of Tex. Loc. Gov’t Code §§ 174.021 and 174.252.”
The order states in relevant part:

      It is ORDERED, ADJUDGED and DECREED that the Joint Motion
      for Written Order Permitting Interlocutory Appeal of Order Denying
      Defendant City of Houston’s Motion for Summary Judgment with
      Respect to Constitutionality of Tex. Loc. Gov’t Code §§ 174.021 and

                                          5
      174.252 is hereby granted.
      This Court denies the motion for summary judgment filed by
      Defendant City of Houston asserting that Tex. Loc. Gov’t Code §§
      174.021 and 174.252 are unconstitutional as constituting an
      unconstitutional delegation of legislative authority (the “Order”).
      This Court finds that the Order to be appealed involves the following
      controlling questions of law as to which there is a substantial ground
      for difference of opinion based on the decisions in International
      Association of Firefighters, Local No. 2390 v. City of Kingsville, 568
      S.W.2d 391 (Tex. Civ. App.—Corpus Christi 1978, writ ref’d n.r.e.)
      and City of Port Arthur v. International Ass’n of Fire Fighters, Local
      397, 807 S.W.2d 894 (Tex. Civ. App.—Beaumont 1991, writ denied):
        1. WHETHER OR NOT TEX. LOC. GOV’T CODE §§ 174.021
           AND 174.252 ARE CONSTITUTIONAL
        2. WHETHER OR NOT TEX. LOC. GOV’T CODE §§ 174.021
           AND 174.252 CONSTITUTE AN UNCONSTITUTIONAL
           DELEGATION OF LEGISLATIVE AUTHORITY
      Immediate appeal of the constitutional issue would terminate
      threshold uncertainty concerning the validity of the statutory
      provisions and the constitutionality of the claims asserted by Plaintiff
      and would streamline and narrow issues to be resolved at the trial on
      the merits and the relief, if any, that can or cannot be afforded by this
      Court. Immediate appeal of the Order with respect to constitutionality
      may also facilitate resolution by settlement because the parties would
      be afforded some degree of certainty of the constitutionality issues.
      For these reasons, this Court finds that an immediate appeal for the
      Order with respect to constitutionality may materially advance the
      ultimate termination of the litigation
On November 6, 2018, the City filed a petition for permission to appeal the trial
court’s October 22, 2018 order denying the City’s motion for summary judgment
pursuant to section 51.014(f) of the Civil Practices and Remedies Code. In its
petition, the City asserted that Texas Local Government Code sections 174.021 and
174.252 are unconstitutional delegations of legislative authority and that the
requirements for a permissive appeal are met in this case.         That appeal was
assigned to this court under case number 14-18-00976-CV. The Association filed

                                         6
a response indicating that it did not oppose the petition for permission to appeal.

      On November 12, 2018, pursuant to section 51.014(a)(8) of the Civil
Practices and Remedies Code, the City filed a notice of interlocutory appeal from
the trial court’s October 22, 2018 order denying its plea to the jurisdiction. That
appeal was assigned to this court under case number 14-18-00990-CV.                   On
November 27, 2018, this court (in a per curiam order) consolidated case number
14-18-00976-CV with case number 14-18-00990-CV, stating that both “involve
the same suit and the same order signed by the trial court on October 22, 2018[.]”

      On September 1, 2020, this court granted the City’s petition for permission
to appeal, provided notice to the Texas Attorney General (pursuant to Texas
Government Code section 402.010) that the City filed a petition for permission to
appeal challenging the constitutionality of sections 174.021 and 174.252, requested
the Texas Attorney General to weigh in on the issues presented in the petition for
permission to appeal by September 30, 2020, and abated the appeals. The court
did not receive the requested briefing. The court then granted the Association’s
motion to reinstate the appeals and set a briefing schedule on October 27, 2020.

                                     ANALYSIS

      We begin our analysis with the City’s challenge to the trial court’s denial of
its plea to the jurisdiction based on governmental immunity in the interlocutory
appeal in case number 14-18-00990-CV; we then address the City’s arguments
challenging the constitutionality of section 174.252 presented in the permissive
appeal in case number 14-18-00976-CV.

I.    Plea to the Jurisdiction

      In two issues, the City contends that the trial court erroneously denied its
plea to the jurisdiction because (1) the Act’s governmental immunity waiver

                                          7
“requires good faith collective bargaining based on prevailing private sector
comparators for compensation and other conditions of employment”, and (2) the
“City’s evidence supporting its plea to the jurisdiction conclusively showed that
Association bargaining with the City was not based on private sector comparator
compensation.”

      A.        Standard of Review and Governing Law

      Governmental immunity and sovereign immunity are related common law
doctrines protecting the government from suit. Harris Cty. v. Annab, 547 S.W.3d
609, 612 (Tex. 2018); Travis Cent. Appraisal Dist. v. Norman, 342 S.W.3d 54, 57-
58 (Tex. 2011). Sovereign immunity protects the state and its various divisions
(such as agencies and boards) from suit and liability while governmental immunity
provides similar protection to the political subdivisions of the state (such as
counties, cities, and school districts). Annab, 547 S.W.3d at 612; Norman, 342
S.W.3d at 57-58; see also Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692,
694 n.3 (Tex. 2003). An assertion of governmental immunity implicates a court’s
subject matter jurisdiction and is therefore properly asserted in a plea to the
jurisdiction.    Annab, 547 S.W.3d at 613; Tex. Dep’t of Parks & Wildlife v.
Miranda, 133 S.W.3d 217, 225-26 (Tex. 2004). A plea questioning the trial
court’s jurisdiction raises a question of law that is reviewed de novo. State v.
Holland, 221 S.W.3d 639, 642 (Tex. 2007).

      A plea to the jurisdiction can challenge either the pleadings or the existence
of jurisdictional facts. See Miranda, 133 S.W.3d at 226-27; City of Houston v.
Ranjel, 407 S.W.3d 880, 887 (Tex. App.—Houston [14th Dist.] 2013, no pet.).
When a plea to the jurisdiction challenges a plaintiff’s pleadings, the determination
pivots on whether the pleader has alleged sufficient facts to demonstrate the court’s
subject matter jurisdiction over the matter. Miranda, 133 S.W.3d at 226-27. We

                                         8
construe the pleadings liberally in favor of the plaintiff and look to the pleader’s
intent. Annab, 547 S.W.3d at 612-13; City of Waco v. Kirwan, 298 S.W.3d 618,
621 (Tex. 2009). A plaintiff generally will not be required to marshal evidence
and prove a claim just to overcome a plea to the jurisdiction. See Mission Consol.
Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 637 (Tex. 2012). If the pleadings do
not contain sufficient facts to affirmatively demonstrate the trial court’s
jurisdiction but do not affirmatively demonstrate incurable defects in jurisdiction,
the issue is one of pleading sufficiency and the plaintiff should be afforded the
opportunity to amend. Miranda, 133 S.W.3d at 226-27.                  If the pleadings
affirmatively negate the existence of jurisdiction, then a plea to the jurisdiction
may be granted without allowing the plaintiff an opportunity to amend. Id. at 227.

      If a plea to the jurisdiction challenges the existence of jurisdictional facts,
we consider relevant evidence submitted by the parties when necessary to resolve
the jurisdictional issues raised, even where those facts may implicate the merits of
the cause of action. Kirwan, 298 S.W.3d at 622; Miranda, 133 S.W.3d at 227. If
the evidence creates a fact issue as to the jurisdictional issue, then it is for the
factfinder to decide. Kirwan, 298 S.W.3d at 622. If the relevant evidence is
undisputed or fails to raise a fact question on the jurisdictional issue, the trial court
rules on the plea to the jurisdiction as a matter of law. Id. In considering this
evidence, we take as true all evidence favorable to the nonmovant and indulge
every reasonable inference and resolve any doubts in the nonmovant’s favor. Id.

      B.     Waiver of Governmental Immunity

      The City claims that “without good faith collective bargaining based on
prevailing private sector comparators for compensation, and other conditions of
employment, there is no waiver.” The City argues that the governmental immunity
waiver provided in the Act is narrow in that it requires (as a condition precedent)

                                           9
that the Association engaged in good faith collective bargaining based on private
sector labor standards “consistent with” sections 174.021 and 174.105. According
to the City, the Legislature did not intend a court to have jurisdiction over a suit
under the Act “to resolve unsettled § 174.021 compensation issues without prima
facie proof by publicly employed firefighters (or police) of compensation
bargaining based on private sector comparators.”

      The Legislature must use clear and unambiguous language indicating its
intent to waive governmental immunity. See Kirby Lake Dev., Ltd. v. Clear Lake
City Water Auth., 320 S.W.3d 829, 838 (Tex. 2010); Harris Cty. Hosp. Dist. v.
Tomball Reg’l Hosp., 283 S.W.3d 838, 842 (Tex. 2009).1 Whether the Legislature
has imposed conditions precedent to a waiver of governmental immunity is a
matter of statutory interpretation. See Jefferson Cty. v. Jefferson Cty. Constables
Ass’n, 546 S.W.3d 661, 667 (Tex. 2018). “In construing the Act, as with any
statute, our primary objective is to give effect to the Legislature’s intent.” Id. We
begin with the “ordinary meaning of the statutory text.” In re Ford Motor Co., 442
S.W.3d 265, 271 (Tex. 2014) (orig. proceeding). “We analyze statutory language
in context, considering the specific section at issue as well as the statute as a
whole.” CHCA Woman’s Hosp., L.P. v. Lidji, 403 S.W.3d 228, 232 (Tex. 2013).


      1
          See also Tex. Gov’t Code Ann. § 311.034. The Code of Construction Act provides:
                           § 311.034. Waiver of Sovereign Immunity
      In order to preserve the legislature's interest in managing state fiscal matters
      through the appropriations process, a statute shall not be construed as a waiver of
      sovereign immunity unless the waiver is effected by clear and unambiguous
      language. In a statute, the use of “person,” as defined by Section 311.005 to
      include governmental entities, does not indicate legislative intent to waive
      sovereign immunity unless the context of the statute indicates no other reasonable
      construction. Statutory prerequisites to a suit, including the provision of notice,
      are jurisdictional requirements in all suits against a governmental entity.
Id.

                                              10
       “We presume the Legislature selected language in a statute with care and
that every word or phrase was used with a purpose in mind.” Tex. Lottery Comm’n
v. First State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex. 2010). Here, the
Legislature has further instructed that the Act “shall be liberally construed.” Tex.
Loc. Gov’t Code Ann. § 174.004. Applying these principles, we conclude the Act
(1) waives the City’s governmental immunity for the Association’s claim under
section 174.252 and (2) does not impose as a condition precedent good faith
collective bargaining based on private sector labor standards.

       The Act implements several express policies.                 See Jefferson Cty., 546
S.W.3d at 667. First, it mandates “that a political subdivision shall provide its fire
fighters and police officers with compensation and other conditions of employment
that are substantially the same as compensation and conditions of employment
prevailing in comparable private sector employment.” See Tex. Loc. Gov’t Code
Ann. § 174.002(a). Second, “it gives fire fighters and police officers ‘the right to
organize for collective bargaining’ as ‘a fair and practical method for determining
compensation and other conditions of employment.’”2 See Jefferson Cty., 546
S.W.3d at 667 (quoting Tex. Loc. Gov’t Code Ann. § 174.002(b)). Third, “despite
granting this right, the Act stops short of allowing these employees to engage in
strikes and other work stoppages”; instead, it provides “‘reasonable alternatives’
like arbitration and judicial enforcement of the Act’s requirements.” Id. (quoting

       2
          A majority of fire fighters of the fire department of the political subdivision, or a
majority of police officers of the police department of the political subdivision, may select an
association to function as its exclusive bargaining agent. Id. §§ 174.101, 174.102. If the fire
fighters or police officers of a political subdivision are represented by such an association, the
public employer and the association “shall bargain collectively”, and the association may enter
into a collective bargaining agreement with the public employer on behalf of the fire fighters or
police officers. Id. § 174.105. If a public employer and an association reach a collective
bargaining agreement under the Act, the agreement “is binding and enforceable against a public
employer, an association, and a fire fighter or police officer covered by the agreement.” Id. §
174.109.

                                               11
Tex. Loc. Gov’t Code Ann. § 174.002(c), (d)). “The provision of alternatives to
strikes is intended to protect the ‘health, safety, and welfare of the public’ in light
of ‘the essential and emergency nature of the public service performed by fire
fighters and police officers.’” Id. at 667-68 (quoting Tex. Loc. Gov’t Code Ann. §
174.002(c), (d)).

       As applicable in this case, the Act waives the City’s governmental immunity
to ensure judicial enforcement of the Act’s requirements in section 174.021. See
Tex. Loc. Gov’t Code Ann. §§ 174.008, 174.252. The clear statutory language
regarding waiver of governmental immunity, viewed in context, lends no support
to the City’s assertion that without good faith collective bargaining based on
prevailing private sector comparators, “subject matter jurisdiction does not exist
under §§ 174.008 and 174.252 to waive immunity from suit.”3 Together, these two

       3
         See id. §§ 174.008, 174.252. Section 174.008, titled “Waiver of Immunity”, expressly
provides: “This chapter is binding and enforceable against the employing public employer, and
sovereign or governmental immunity from suit and liability is waived only to the extent
necessary to enforce this chapter against that employer.” Id. § 174.008. Further, section
174.252, titled “Judicial Enforcement When Public Employer Declines Arbitration”, provides:
       (a) If an association requests arbitration as provided by Subchapter E and a public
       employer refuses to engage in arbitration, on the application of the association, a
       district court for the judicial district in which a majority of affected employees
       reside may enforce the requirements of Section 174.021 as to any unsettled issue
       relating to compensation or other conditions of employment of fire fighters, police
       officers, or both.
       (b) If the court finds that the public employer has violated Section 174.021, the
       court shall:
              (1) order the public employer to make the affected employees whole as to
              the employees’ past losses;
              (2) declare the compensation or other conditions of employment required
              by Section 174.021 for the period, not to exceed one year, as to which the
              parties are bargaining; and
              (3) award the association reasonable attorney’s fees.
       (c) The court costs of an action under this section, including costs for a master if
       one is appointed, shall be taxed to the public employer.

                                               12
sections unambiguously waive the City’s governmental immunity with respect to
the Association’s claim (1) brought under section 174.252; (2) to enforce the
requirements of section 174.021 as to any unsettled issue relating to compensation
or other employment conditions of fire fighters; and (3) after an impasse in the
collective bargaining process occurred between the City and the Association and
the City refused to engage in arbitration. See Tex. Loc. Gov’t Code Ann. §§
174.008, 174.252; cf. Stines v. Jefferson Cty., 550 S.W.3d 178, 179-80 (Tex. 2018)
(per curiam); Jefferson Cty. v. Stines, 523 S.W.3d 691, 713, 720-21 (Tex. App.—
Beaumont 2017), rev’d in part and vacated in part, 550 S.W.3d 178 (Tex. 2018).
There is nothing in sections 174.008 and 174.252 (or in any other statutory
provision of the Act) that would support the City’s contention that the Act’s
governmental immunity waiver requires good faith collective bargaining based on
private sector labor standards, nor has the City cited to any applicable authorities.4


Id. § 174.252 (footnote omitted).
       4
           The City’s reliance on State v. Lueck, 290 S.W.3d 876 (Tex. 2009) is misplaced because
it is distinguishable. Under the waiver of immunity provision in the Texas Whistleblower Act,
sovereign immunity is waived when a public employee alleges “a violation of this chapter”,
namely chapter 554 of the Texas Government Code. Id. at 878 (citing Tex. Gov’t Code Ann. §
554.0035). A chapter 554 violation occurs when a governmental entity retaliates against a public
employee for making a good faith report of a violation of law to an appropriate law enforcement
authority. Id. (citing Tex. Gov’t Code Ann. § 554.002(a)). The Lueck court held that there are
two jurisdictional requirements in the waiver of immunity section, so that “[f]or the
government’s immunity to be waived, the plaintiff must (1) be a public employee, and (2) allege
a violation of this chapter.” Id. at 881 (emphasis in original) (citing Tex. Gov’t Code Ann. §
554.0035). The court stated that “it necessarily follows from this language that Lueck must
actually allege a violation of the Act for there to be a waiver from suit. Therefore, the elements
under section 554.002(a) must be considered in order to ascertain what constitutes a violation,
and whether that violation has actually been alleged.” Id. The court concluded that the elements
of section 554.002(a) can be considered as jurisdictional facts when it is necessary to resolve
whether a plaintiff has alleged a violation under the Act. Id.
       Here, the Act contains no provision that requires good faith collective bargaining based
on prevailing private sector labor standards, and the Association was not required to plead and
present evidence that the parties negotiated based on prevailing private sector comparators for
compensation and other employment conditions to establish a waiver of governmental immunity
                                               13
       Instead, the City cites sections 174.021 and 174.105 to support its
contentions.5 However, neither of these sections imposes a statutory requirement
that parties collectively bargain based on private sector labor standards as
described in section 174.021 and, thus, lend no support for the City’s argument.
Specifically, 174.105 lacks any requirement that the parties collectively bargain
based on prevailing private sector comparators outlined in section 174.021, and
does not even mention “private sector labor standards” or “comparators”. See Tex.
Loc. Gov’t Code Ann. § 174.105. Additionally, section 174.021 (titled “Prevailing
Wage and Working Conditions Required”) lays out a more detailed outline of the
required wage and work conditions the Act requires political subdivisions to
provide fire fighters and police officers in order to satisfy the Act’s policy stated in
section 174.002. See id. § 174.021. However, it does not mention private sector
labor standards in the context of collective bargaining.


under the Act. See also infra pp. 13-15.
       5
           Section 174.105, titled “Duty to Bargain Collectively in Good Faith” states:
       (a) If the fire fighters, police officers, or both of a political subdivision are
       represented by an association as provided by Sections 174.101-174.104, the
       public employer and the association shall bargain collectively.
       (b) For purposes of this section, the duty to bargain collectively means a public
       employer and an association shall:
                 (1) meet at reasonable times;
                 (2) confer in good faith regarding compensation, hours, and other
                 conditions of employment or the negotiation of an agreement or a question
                 arising under an agreement; and
                 (3) execute a written contract incorporating any agreement reached, if
                 either party requests a written contract.
       (c) This section does not require a public employer or an association to:
                 (1) agree to a proposal; or
                 (2) make a concession.
Tex. Loc. Gov’t Code Ann. § 174.105.

                                                 14
       If the Legislature intended to require parties to collectively bargain in good
faith based on prevailing private sector compensation and work conditions, it could
have easily done so.6 Instead, the Legislature allowed for a public employer and an
association to reach an agreement that would be deemed to be in compliance with
prevailing private sector standards mandated in section 174.021, even if the
agreement did not actually comply with the requirements of section 174.021. See
id. § 174.022(a).7        Thus, the Legislature specifically provided that a public
employer is considered to be in compliance with the standards expressed in section
174.021 regardless of whether the collectively bargained-for agreement actually is
in compliance therewith. See id. This undermines the City’s argument that the Act
imposes a requirement to collectively bargain based on section 174.021 prevailing
private sector labor standards.

       We conclude that the government’s waiver of immunity does not require as
a condition precedent that the Association and the City engaged in good faith
collective bargaining based on prevailing private sector comparators for
compensation and other employment conditions. We therefore also conclude that
       6
          See City of Rockwall v. Hughes, 246 S.W.3d 621, 631 (Tex. 2008) (“If the Legislature
desires to amend the statute to add words so that the statute will then say what is contended for
by the Estate, we are confident it will do so. However, changing the meaning of the statute by
adding words to it, we believe, is a legislative function, not a judicial function.”) (citing 67 Tex.
Jur. 3d Statutes § 85 (2003) (noting that it is for the Legislature, not the courts, to remedy
deficiencies, if any, in laws)); see also RepublicBank Dallas, N.A. v. Interkal, Inc., 691 S.W.2d
605, 607 (Tex. 1985) (“Courts must take statutes as they find them. More than that, they should
be willing to take them as they find them . . . . They are not responsible for omissions in
legislation. They are responsible for a true and fair interpretation of the written law. It must be
an interpretation which expresses only the will of the makers of the law, not forced nor strained,
but simply such as the words of the law in their plain sense fairly sanction and will clearly
sustain.”) (quoting Simmons v. Arnim, 220 S.W. 66 (Tex. 1920)).
       7
         Section 174.022(a), titled “Certain Public Employers Considered to be in Compliance”,
states: “A public employer that has reached an agreement with an association on compensation
or other conditions of employment as provided by this chapter is considered to be in compliance
with the requirements of Section 174.021 as to the conditions of employment for the duration of
the agreement.” Id.

                                                 15
the Association was not required to present evidence of collective bargaining based
on private sector labor standards to establish a waiver of governmental immunity
under the Act. Accordingly, we hold the trial court did not err in denying the
City’s plea to the jurisdiction because the Association properly pleaded a waiver of
the City’s governmental immunity and invoked the trial court’s jurisdiction. We
overrule the City’s two issues.

II.   Constitutionality of the Act

      We next turn to the City’s arguments in the permissive appeal challenging
the constitutionality of the Act. The City contends the trial court erred in denying
its motion for summary judgment because section 174.252 of the Texas Local
Government Code constitutes an unconstitutional delegation of a legislative
function to the judiciary in violation of the separation of powers provision in the
Texas Constitution. We disagree.

      A.     Standard of Review and Governing Law

      We review a trial court’s denial of a traditional motion for summary
judgment de novo. Cmty. Health Sys. Prof’l Servs. Corp. v. Hansen, 525 S.W.3d
671, 680 (Tex. 2017); Laverie v. Wetherbe, 517 S.W.3d 748, 752 (Tex. 2017). A
party moving for traditional summary judgment must establish there is no genuine
issue of material fact and that it is entitled to judgment as a matter of law. See Tex.
R. Civ. P. 166a(c); Hansen, 525 S.W.3d at 681; Provident Life & Accident Ins. Co.
v. Knott, 128 S.W.3d 211, 215-16 (Tex. 2003). We take all evidence favorable to
the nonmovant as true, indulge every reasonable inference, and resolve any doubts
in its favor. See Hansen, 525 S.W.3d at 681; Knott, 128 S.W.3d at 215.

      Additionally, when we evaluate the constitutionality of a statute, we start
with the presumption that statutes enacted by the Legislature comply with the


                                          16
Texas Constitution. EBS Sols., Inc. v. Hegar, 601 S.W.3d 744, 754 (Tex. 2020);
Patel v. Tex. Dep’t of Licensing & Regulation, 469 S.W.3d 69, 87 (Tex. 2015);
Edgewood Indep. Sch. Dist. v. Meno, 917 S.W.2d 717, 725 (Tex. 1995).8 “In line
with this presumption, if a statute is susceptible to two interpretations—one
constitutional and the other unconstitutional—then the constitutional interpretation
will prevail.” Hegar, 601 S.W.3d at 754 (citing Key W. Life Ins. Co. v. State Bd.
of Ins., 350 S.W.2d 839, 849 (Tex. 1961)); City of Pasadena v. Smith, 292 S.W.3d
14, 19 (Tex. 2009). The party asserting that a statute is unconstitutional bears a
high burden. Hegar, 601 S.W.3d at 754; Patel, 469 S.W.3d at 87.

       The Texas Constitution provides for the separation of powers between the
executive, legislative, and judicial branches of state government and prohibits one
branch of state government from exercising power inherently belonging to another
branch. See Tex. Const. art. II, § 1; Gen. Servs. Comm’n v. Little-Tex Insulation
Co., 39 S.W.3d 591, 600 (Tex. 2001); City of Houston v. Houston Firefighters’
Relief & Ret. Fund, 502 S.W.3d 469, 474 (Tex. App.—Houston [14th Dist.] 2016,
no pet.).      The Texas Constitution expressly vests legislative power in the
Legislature. See Tex. Const. art. III, § 1. “Defining what legislative power is or
when it has been delegated is no easy task.” FM Props. Operating Co. v. City of
Austin, 22 S.W.3d 868, 873 (Tex. 2000). Texas courts have defined legislative
power broadly. Id. While it includes the power to set public policy, it also
includes “many functions that have administrative aspects, including the power to
provide the details of the law, to promulgate rules and regulations to apply the law,
and to ascertain conditions upon which existing laws may operate.” Id.; see also
Tex. Boll Weevil Eradication Found., Inc. v. Lewellen, 952 S.W.2d 454, 466-67
(Tex. 1997).
       8
        See also Tex. Gov’t Code Ann. § 311.021(1) (“In enacting a statute, it is presumed that:
(1) compliance with the constitutions of this state and the United States is intended”.)

                                              17
      Although the power to pass laws in Texas rests with the Legislature and
“cannot be delegated to some commission or other tribunal”, “these blanket
pronouncements should not be read too literally.” Boll Weevil, 952 S.W.2d at 466.
“Even in a simple society, a legislative body would be hard put to contend with
every detail involved in carrying out its laws; in a complex society it is absolutely
impossible to do so.” Id. Therefore, delegation of power to enforce and apply law
is not only proper but necessary.       Id.    “Such power must almost always be
exercised with a certain amount of discretion, and at times the line between making
laws and enforcing them may blur.” Id. Because no statute can be entirely precise
and some judgments, including judgments involving policy considerations, “‘must
be left to the officers executing the law and to the judges applying it, the debate
over constitutional delegation becomes a debate not over a point of principle but
over a question of degree.’” Id. (quoting Mistretta v. United States, 488 U.S. 361,
415 (1989) (Scalia, J., dissenting)).

      Generally, the Texas Legislature may delegate its powers so long as it
establishes “reasonable standards” to guide the entity or tribunal to which it
delegates power. See FM Props. Operating Co., 22 S.W.3d at 873; Meno, 917
S.W.2d at 740; R.R. Comm’n of Tex. v. Lone Star Gas Co., 844 S.W.2d 679, 689
(Tex. 1992). To satisfy the separation of powers provision, the standards of
delegation must be “‘reasonably clear and hence acceptable as a standard of
measurement.’” Meno, 917 S.W.2d at 741 (quoting Jordan v. State Bd. of Ins., 334
S.W.2d 278, 280 (Tex. 1960)). However, the Legislature is not required to include
every detail or anticipate every circumstance in statutes when delegating power;
such a requirement would defeat the purpose of delegating legislative authority.
See id. at 740; Lone Star Gas Co., 844 S.W.2d at 689. Broad standards included in
legislative delegation may pass constitutional scrutiny, especially when “conditions


                                          18
must be considered which cannot be conveniently investigated by the legislature.”
See Lone Star Gas Co., 844 S.W.2d at 689.

      B.     Constitutional Delegation of Legislative Power

      The City argues that the remedial provision in section 174.252 of the Texas
Local Government Code is unconstitutional because “it delegates a legislative
function to the judiciary and does not ‘prescribe[] sufficient guidelines to guide the
District Court’s discretion,’ as held in International Ass’n of Firefighters, Local
No. 2390 v. City of Kingsville, 568 S.W.2d 391 (Tex. Civ. App.—Corpus Christi
1978, writ ref’d n.r.e.).” According to the City, section 174.252 violates the
constitution’s separation of powers provision because (1) it requires courts to
declare fire fighter compensation and other work conditions as mandated by
section 174.021 and (2) said section “establishes a private sector standard for
compensation and benefits but does not do so with sufficient and adequate
safeguards to guide the judicial discretion conferred.”

      The Legislature’s enactment of section 174.252 includes a judicial
enforcement provision to ensure that fire fighters have a reasonable alternative to
enforce the Act’s policy and requirements outlined in sections 174.002 and
174.021. See Tex. Loc. Gov’t Code Ann. §§ 174.002, 174.021, 174.252. The
Act’s enforcement provision (1) authorizes courts to enforce the requirements of
section 174.021 and (2) instructs courts to (a) order the public employer to make
the affected employees whole as to the employees’ past losses if it finds the public
employer violated section 174.021; (b) declare the compensation or other
employment conditions required by section 174.021 for a one-year period; and (c)
award reasonable attorney’s fees. See id. § 174.252; see also id. § 174.021.9

      9
        Section 174.021, titled “Prevailing Wage and Working Conditions Required”,
      provides:

                                          19
       In support of their respective arguments, the parties point us to the only two
cases that have analyzed whether section 174.252 “provides for an unconstitutional
delegation of a legislative function to the judiciary.” See City of Port Arthur v.
Int’l Ass’n of Fire Fighters, Local 397, 807 S.W.2d 894, 897-99 (Tex. App.—
Beaumont 1991, writ denied); Kingsville, 568 S.W.2d at 392-96. The City urges
us to follow the Kingsville court and hold that section 174.252 provides an
unconstitutional delegation of legislative authority to the judicial branch because
the guidelines the Legislature furnished in section 174.021 are insufficient to guide
a court’s discretion.10 Conversely, the Association asks us to reject the Kingsville


       A political subdivision that employs fire fighters, police officers, or both, shall
       provide those employees with compensation and other conditions of employment
       that are:
                 (1) substantially equal to compensation and other conditions of
                 employment that prevail in comparable employment in the private sector;
                 and
                 (2) based on prevailing private sector compensation and conditions of
                 employment in the labor market area in other jobs that require the same or
                 similar skills, ability, and training and may be performed under the same
                 or similar conditions.
Id. § 174.021.
       10
          In concluding that the Legislature did not prescribe adequate standards to guide the
discretion it conferred on the courts to enforce section 174.021’s requirements in section
174.252, the Kingsville court stated:
       The guideline for directing the District Court’s discretion, that compensation and
       conditions of employment shall be “substantially the same” as those that prevail
       in private sector employment, is too subjective to prevent arbitrary and unequal
       application of its provisions notwithstanding the enumeration of factors the
       Legislature prescribed for the courts to consider.
       In our complex society, the terms and conditions of employment are no longer a
       simple hourly wage or other easily determinable amount. In addition to a flat
       salary or hourly rate, conditions such as: overtime pay; seniority; sick leave;
       severance and lay-off pay; fringe benefits including paid vacations, training and
       further education, insurance benefits, and profit sharing; and special working
       facilities such as lunchrooms, showers, athletic clubs, and staff medical personnel,
       all defy quantification or comparison in a uniform manner. For a court to decide
       which of the above conditions of employment are appropriate for any particular
                                                 20
court’s holding and follow the “better reasoned analysis” of the Port Arthur court
(determining that section 174.252 is not unconstitutional because the Legislature
provided sufficient guidelines in section 174.021 to enforce that section’s
requirements).11


       group of firemen, subject only to a guideline of “substantially the same” would
       represent a policy determination which is legislative in nature. The generality of
       the guideline would force District Courts to make certain rules for the future as to
       how conditions of employment would be determined.
                          *                       *                       *
       As we stated, . . . a delegation of a legislative power is valid if it is so complete in
       all its terms and provisions when it leaves the legislative branch that nothing is
       left to the judgment of the recipient of a delegated power. We find that several
       matters are left to the judgment of the District Court, as we have pointed out, and
       accordingly find Section 16 of the Act to be unconstitutional.
See Kingsville, 568 S.W.2d at 395 (internal citations omitted). We note that the former The Fire
and Police Employee Relations Act, 63d Leg., R.S., ch. 83, 1973 Tex. Gen. Laws 151
(unofficially designated Tex. Rev. Civ. Stat. Ann. art. 5154c-1, since amended) was repealed and
codified in 1993 to its current designation as Texas Local Government Code Chapter 174.
Former article 5154c-1, section 16 (discussed in Kingsville and Port Arthur) is now codified in
Texas Local Government Code section 174.252. The wording of former article 5154c-1, section
16 did not materially change in that codification.
       11
          The Port Arthur court determined that section 174.252 is constitutional and criticized
Kingsville’s decision:
       The Kingsville court held § 16 unconstitutional as it did not provide sufficient and
       adequate standards to guide district courts in resolving impasses brought about by
       recalcitrant employers. The Kingsville court cited the general rule that the
       legislature cannot impose a function upon the judiciary that is legislative in
       nature, but also recognized in the same breath an exception to the rule. The
       legislature may, however, delegate to a subordinate body the duty to administer
       and enforce its legislative function as long as the legislature prescribes sufficient
       and adequate standards to guide the discretion conferred. The Kingsville court
       was apparently structuring courts as subordinate bodies of the legislature which
       needless to say was improper.
       The Kingsville court concluded that the Texas Legislature failed to provide such
       standards to guide district courts in their discretion. . . . We disagree with the
       decision in Kingsville that § 16 of the Act is unconstitutional. We take issue with
       the Corpus Christi court’s finding that:
       ‘The guideline for directing the District Court’s discretion, that compensation and
       conditions of employment shall be “substantially the same” as those that prevail
                                                 21
       The City relies heavily on Kingsville to support its contention that the
standards set forth in section 174.021 are so broad, generic, and amorphous that
“[e]very judge and every juror would have a differing view of what was the ‘same
or similar,’ and what ‘employment’ was comparable.” The City contends the


       in private sector employment, is too subjective to prevent arbitrary and unequal
       application of its provisions notwithstanding the enumeration of factors the
       Legislature prescribed for the courts to consider.’
       In order for a court to find that a city is in violation of § 4, as is initially required
       under § 16, probative evidence must be presented by the employees. The
       employees certainly could not prevail should they fail to do so. The burden of
       proof is on the employees. If a trial court is satisfied, after considering all of the
       evidence presented, that a city is in violation of § 4, the Act permits the court to
       apply whatever facts and figures were supplied by the evidence in satisfaction of
       the Act’s requirement under § 16. This is unquestionably a judicial function.
       Simply put, § 4 sets out a city’s obligation to provide compensation for
       firefighters and/or policemen that is “substantially the same” as that in the private
       sector. Section 4 is a State policy mandate . . . to make compensation and
       conditions of employment for firefighters and/or policemen substantially the same
       as the private sector. Section 16 is the judicial enforcement provision of that duty.
       A district court reviews the evidence and makes a determination as to whether § 4
       has been complied with. This is a legislative creation of a cause of action against
       employers whose offers violate § 4. Courts are not subordinate legislative bodies
       and the Kingsville court was in error in so stating.
                               *                       *                       *
       The Kingsville court recognized that the language of § 16 was intrinsically
       intertwined with the language of § 4. Indeed, it was actually the language of § 4
       that gave the Kingsville court the most concern; ultimately finding that the
       language of § 4 provided insufficient guidance for district courts. For this reason,
       the Kingsville court found that the stated exception to the general rule prohibiting
       the legislature from imposing a legislative function on the judiciary did not apply.
       Recall that the exception is that so long as the legislature provides sufficient
       guidelines to the subordinate body (district court), then the legislature may
       delegate to this subordinate body the duty to administer and enforce its
       legislation. Carrying the Kingsville rationale to its logical conclusion, any section
       in the Act that provides for administration and/or enforcement of § 4 by a
       “subordinate body” would also be unconstitutional. . . . To our Pandora’s Box
       we are unwilling to apply the Kingsville key.
See Port Arthur, 808 S.W.2d at 898-99. We note that former article 5154c-1, section 4
(discussed in Port Arthur) is now codified in Texas Local Government Code section 174.021.
The wording of former art. 5154c-1, section 4 did not materially change in the codification.

                                                  22
statutory language contains no meaningful standards, criteria, or limits to
“determine which private sector comparators should apply on how they should
change existing HFD pay.” The City complains the “statute essentially leaves the
parties and the courts to guess at the methods for any comparisons and places no
limits on the outcomes” because there are “no limits, either annually or
formulaically”, “no specified professional disciplines with recognized standards or
certifications as to competence and reliability”, and “no listed labor or wage rate
comparisons from government or industry to be used as a reference or guide.” The
City insists that “[w]ith no more than the generalized comparison words in §
174.021, any expert will be making it up as they go forward, not following
established law or professional discipline, as required under Rule 702 and Texas
case law.”

      For a constitutionally acceptable standard, the City points to the statute
establishing the pension system for the City’s fire fighters this court analyzed in
City of Houston v. Houston Firefighters’ Relief & Retirement Fund, and maintains
that the statute before us requires similar parameters to be a constitutional
delegation of legislative authority. 502 S.W.3d at 471, 477-80. In the pension
fund case, the City sought a declaration that the statute violates the constitution’s
separation of powers provision because it is an improper delegation to a non-
legislative entity. Id. at 473. This court held that the statute was constitutional
because the Legislature established reasonable standards to guide the board of
trustees in exercising the powers bestowed under the statute to, among other
things, receive, manage, and disburse retirement funds. Id. at 477-79. The statute
(1) set the City’s contributions based on member salaries and contributions and not
based on an arbitrary decision by the board; (2) set the member contributions as a
percentage of their salary; (3) made the City’s contribution rate also dependent on


                                         23
the results of an actuarial valuation according to certain criteria; (4) allowed the
board to select the actuary but required the actuary to possess certain
qualifications; and (5) allowed the board to adopt binding rules, policies, and
procedures so long as they are consistent with the statute. Id. at 478-79.

      The City claims that, just as in the pension fund case, for there to be a proper
delegation of legislative authority in this case, the Legislature could have included
the following “parameters and safeguards”:         (1) “set maximum or minimum
amounts, or thresholds for annual increases in compensation based on judicial
review of private sector pay data from many possible data resources”; (2) “require
analysis by experts with certifications or credentials” to “remove the absolutely
subjective guesswork that is now required”; and (3) “provide for some correlation
to, or factor in consideration of, the prior compliant pay and benefits.”

      For several reasons, we cannot agree with the City’s contention that section
174.252 is an unconstitutional delegation of legislative authority to the judiciary
because the Legislature provided inadequate guidelines in section 174.021 for
courts to enforce that section’s requirements.

      To begin with, we take issue with the Kingsville court’s pronouncements
that “a delegation of a legislative power is valid if it is so complete in all its terms
and provisions when it leaves the legislative branch that nothing is left to the
judgment of the recipient of a delegated power.” Kingsville, 568 S.W.2d at 395.
This pronouncement runs afoul of binding precedent because the supreme court
has stated that delegated power must almost always be exercised with a certain
amount of discretion and that the Legislature need not include every detail or
anticipate every circumstance when permissibly delegating power.              See Boll
Weevil, 952 S.W.2d at 466; Meno, 917 S.W.2d at 740; Lone Star Gas Co., 844
S.W.2d at 689.

                                          24
       We also reject the contention that the standards outlined in section 174.021
are too subjective and discretionary with no meaningful criteria so that different
courts “would have a different view of what was the ‘same or similar,’ and what
‘employment’ was comparable”, and would have to make “the problematic choice
of a labor market for comparison.” The terms used in the Act to provide the
standards to guide courts in determining if there was a violation of section 174.021
and declaring compensation and work conditions required by section 174.021 are
not too subjective and amorphous and already have been applied routinely by
courts without difficulty in different areas of the law. See Hertz Equip. Rental
Corp. v. Barousse, 365 S.W.3d 46, 59 (Tex. App.—Houston [1st Dist.] 2011, pet.
denied) (applying standard of “comparable” employment in retaliatory discharge
case); Basic Capital Mgmt., Inc. v. Phan, No. 05-00-00147-CV, 2001 WL 893986,
at *7 (Tex. App.—Dallas Aug. 9, 2001, pet. denied) (applying standards of
“comparable” employment and “substantially equivalent” employment in
employment discrimination and retaliation case).12

       Moreover, at least one Texas court has applied the Act’s judicial
enforcement provision in section 174.252 and the required standards set out in
section 174.021. See City of San Antonio v. Int’l Ass’n of Fire Fighters, Local 624,

       12
          See also Ford Motor Co. v. E. E. O. C., 458 U.S. 219, 231-32 (1982) (applying
standard of “substantially equivalent” employment in the context of mitigation damages in Title
VII case); Hazelwood Sch. Dist. v. United States, 433 U.S. 299, 308-13 (1977) (discussing
“relevant labor market area” considerations for an ultimate determination whether employer
engaged in discrimination in a Title VII case); Palasota v. Haggar Clothing Co., 499 F.3d 474,
486 (5th Cir. 2007) (applying standards of “comparable” employment and “substantially
equivalent” employment in the context of mitigation damages in Title VII case); Newark Branch,
N.A.A.C.P. v. Town of Harrison, 940 F.2d 792, 800-01 (3d Cir. 1991) (determining relevant
“labor market” in Title VII case); Sellers v. Delgado Coll., 902 F.2d 1189, 1193 (5th Cir. 1990)
(applying standard of “substantially equivalent” employment in the context of mitigation
damages in Title VII case); Sellers v. Delgado Cmty. Coll., 839 F.2d 1132, 1138 (5th Cir. 1988)
(applying standards of “comparable” employment and “substantially equivalent” employment in
the context of mitigation damages in Title VII case).

                                              25
San Antonio, 539 S.W.2d 931, 933-35 (Tex. Civ. App.—El Paso 1976, no writ).
There, the fire fighters brought suit under the Act’s judicial enforcement provision
in section 174.252 because the City of San Antonio rejected arbitration after failing
to agree to a requested pay increase. Id. at 933. The fire fighters presented
evidence from one expert who determined the fire fighters’ wages should be
increased by 53% to satisfy section 174.021 requirements. Id. The trial court
concluded the presented evidence was insufficient to establish that the city violated
the requirements of section 174.021, and the court of appeals did not disturb the
trial court’s finding on appeal. Id. at 933-34.

      We also reject the City’s contention that the Legislature gave “virtually no
parameters” and failed to “set true standards or criteria” to guide the courts. As we
have quoted above, the Legislature in section 174.021 provided descriptive, easily
understandable language and commonly used and routinely applied terms in
employment law and other areas of the law as well as several factors as guiding
posts for courts to determine fire fighters’ compensation and work conditions that
are substantially equal to compensation and other work conditions in comparable
employment in the private sector based on prevailing private sector compensation
and work conditions in the labor market area in other jobs that require the same or
similar skills, ability, and training and may be performed under the same or similar
conditions.   The Legislature chose sufficiently detailed but not too confining
language to account for the many different circumstances affecting compensation
and other conditions of employment.

      In that regard, we disagree with the City that the Act does not provide
reasonable standards because it fails to “set maximum or minimum amounts, or
thresholds for annual increases in compensation based on judicial review of private
sector pay data from many possible data resources.” Setting minimum, maximum,

                                          26
or threshold amounts for annual compensation increases could be unworkable and
problematic. For one, a minimum or maximum amount would address employees’
compensation only; it would not address substantially equal conditions of
employment.     Depending on the labor market area and other employment
conditions, a maximum or minimum compensation amount that is substantially
equal based on prevailing private sector compensation in one geographic area can
be substantially different from another geographic area. Also, setting minimum
and maximum amounts might be detrimental to employers or employees
depending on whether the private sector employees’ compensation remains
stagnant or drastically increases or decreases. For example, setting thresholds for
annual increases in compensation might not account for an unexpectedly higher
increase in prevailing private sector compensation and thus not satisfy the
Legislature’s policy to provide fire fighters with substantially equal compensation.
See Tex. Loc. Gov’t Code Ann. §§ 174.002, 174.021. Therefore, the Legislature’s
standards in section 174.021 give sufficient guidance and parameters while being
fluid enough for courts to consider various different circumstances that make not
only pay but also other work conditions substantially equal to the private sector.

      Additionally, we disagree with the City’s contention that using “prior
compliant pay and benefits” as a threshold or as a factor would provide more
guidance and precise standards in determining substantially equal compensation
and employment conditions.       A previously “compliant” collective bargaining
agreement may only have been compliant because the parties agreed to it and not
because it actually complied with the requirements of section 174.021. See id. §
174.022. A previous agreement also may be many years old and, even if compliant
at the time it was signed, may be significantly out of step with prevailing private
sector compensation and other work conditions so as to provide not much


                                         27
guidance.

       Further, we reject the City’s assertion that reasonable standards to guide
courts’ discretion required the Legislature to proscribe “analysis by experts with
certifications or credentials” so that experts “will [not] be making it up as they go
forward, not following established law or professional discipline, as required under
Rule 702 and Texas case law.” It is not essential to specifically mandate analysis
by experts with particular qualifications because courts only can consider expert
testimony that complies with Texas Rule of Evidence 702, namely “‘[a]n expert
witness may testify regarding ‘scientific, technical, or other specialized’ matters if
the expert is qualified and if the expert’s opinion is relevant and based on a
reliable foundation.’” See Transcon. Ins. Co. v. Crump, 330 S.W.3d 211, 215
(Tex. 2010) (emphasis added) (quoting Mack Trucks, Inc. v. Tamez, 206 S.W.3d
572, 578 (Tex. 2006)); Tex. R. Evid. 702 (“A witness who is qualified as an expert
by knowledge, skill, experience, training, or education may testify in the form of
an opinion or otherwise if the expert’s scientific, technical, or other specialized
knowledge will help the trier of fact to understand the evidence or to determine a
fact in issue.”). In determining whether expert testimony is reliable, courts must
consider non-exclusive factors13 first set out in E.I. du Pont de Nemours & Co.,
Inc. v. Robinson, 923 S.W.2d 549, 557 (Tex. 1995), as well as the expert’s
experience, knowledge, and training. Crump, 330 S.W.3d at 215-16.

       The lack of a mandate that only experts with specific “certifications or


       13
          Factors include, but are not limited to: (1) the extent to which the theory has been or
can be tested; (2) the extent to which the technique relies upon the subjective interpretation of the
expert; (3) whether the theory has been subjected to peer review and/or publication; (4) the
technique’s potential rate of error; (5) whether the underlying theory or technique has been
generally accepted as valid by the relevant scientific community; and (6) the non-judicial uses
which have been made of the theory or technique. E.I. du Pont de Nemours & Co., Inc. v.
Robinson, 923 S.W.2d 549, 557 (Tex. 1995).

                                                 28
credentials” can testify presented no obstacle for the San Antonio trial court to
apply the Act’s judicial enforcement provision in section 174.252 and the required
standards set out in section 174.021. See Int’l Ass’n of Fire Fighters, Local 624,
539 S.W.2d at 933-34 (refusing to reverse the trial court’s finding that the fire
fighters’ expert evidence was insufficient to establish the city violated the
requirements of section 174.021). As the Port Arthur court stated in its assessment
that section 174.252 is a constitutional delegation of a legislative function to the
judiciary to determine whether a public employer violated section 174.021:

      In order for a court to find that a city is in violation of § 4, as is
      initially required under § 16, probative evidence must be presented by
      the employees. The employees certainly could not prevail should they
      fail to do so. The burden of proof is on the employees. If a trial court
      is satisfied, after considering all of the evidence presented, that a city
      is in violation of § 4, the Act permits the court to apply whatever facts
      and figures were supplied by the evidence in satisfaction of the Act’s
      requirement under § 16. This is unquestionably a judicial function.
      Simply put, § 4 sets out a city’s obligation to provide compensation
      for firefighters and/or policemen that is “substantially the same” as
      that in the private sector. Section 4 is a State policy mandate . . . to
      make compensation and conditions of employment for firefighters
      and/or policemen substantially the same as the private sector. Section
      16 is the judicial enforcement provision of that duty. A district court
      reviews the evidence and makes a determination as to whether § 4 has
      been complied with. This is a legislative creation of a cause of action
      against employers whose offers violate § 4.
Port Arthur, 807 S.W.2d at 898.

      We acknowledge that the statute in the pension fund case14 provided more
detailed standards and guidance than the Act before us, but we disagree with the
City that such standards are minimum required standards to pass constitutional
scrutiny. The supreme court has made clear that the Legislature is not required to

      14
           See Houston Firefighters’ Relief & Retirement Fund, 502 S.W.3d at 477-80.

                                              29
include every detail or anticipate every circumstance when delegating power
because such a requirement would defeat the purpose of delegations. Meno, 917
S.W.2d at 740; Lone Star Gas Co., 844 S.W.2d at 689. Nor are statutes invalid
based on a legislative failure to include specific details. Lone Star Gas Co., 844
S.W.2d at 689. The supreme court explained that delegated power “must almost
always be exercised with a certain amount of discretion, and at times the line
between making laws and enforcing them may blur.” Boll Weevil, 952 S.W.2d at
466. The court recognized that because statutes cannot be entirely precise, some
judgments (even involving policy considerations) must be left to the judges
applying the statutes. Id. Thus, broad standards included in legislative delegation
may pass constitutional muster, particularly when “conditions must be considered
which cannot be conveniently investigated by the legislature.” See Lone Star Gas
Co., 844 S.W.2d at 689.

      Here, the Legislature’s passage of section 174.252 provided the judiciary
with both the authority and the duty to enforce the Act’s policy that public
employers provide fire fighters with compensation and other employment
conditions that are substantially equal to compensation and employment conditions
prevailing in comparable private sector employment. See Tex. Loc. Gov’t Code
Ann. §§ 174.002, 174.021, 174.252. As stated above, the Legislature in section
174.021 used descriptive language, common and routinely applied terms, and
multiple factors for courts to consider in exercising the enforcement authority.
Although the stated requirements are not the most detailed and precise, a
constitutional standard may be broad and encompass a multitude of factors if it is
no more extensive than the public interest demands. See Jordan v. State Bd. of
Ins., 334 S.W.2d 278, 280 (Tex. 1960); Tex. Bldg. Owners & Managers Ass’n, Inc.
v. Pub. Util. Comm’n of Tex., 110 S.W.3d 524, 535 (Tex. App.—Austin 2003, pet.


                                        30
denied). If the idea embodied in a phrase is reasonably clear, and we find that it is,
a court should find it to be acceptable as a standard of measurement. See Jordan,
334 S.W.2d at 280.            Standards far less descriptive and precise (and even
amorphous) have been upheld as adequate and reasonable standards to guide
entities to which authority was delegated.15


       15
            See Mid-Am. Indem. Ins. Co. v. King, 22 S.W.3d 321, 323, 327-28 (Tex. 1995)
(concluding Legislature may delegate authority to courts to dispense with the statutory
requirement that before filing a pleading in defense of a suit, an unauthorized insurer must
deposit funds “in an amount to be determined by the court sufficient to secure the payment of
any final judgment that may be rendered”, if the court determines the insurer establishes that it
maintains funds or securities that are “sufficient and available to satisfy any final judgment” that
may be rendered in the suit); see also Lone Star Gas Co., 844 S.W.2d at 689-90 (upholding the
“broad standards in the statutes which delegate authority to the Railroad Commission includ[ing]
(1) the prevention of discriminatory production and taking of natural gas, (2) the prevention of
waste and (3) the promotion of conservation”; “It is utterly impossible for the Legislature to meet
the demands of every detail in the enactment of laws relating to the production of oil and gas.”);
Key W. Life Ins. Co. v. State Bd. of Ins., 350 S.W.2d 839, 844-45 (Tex. 1961) (concluding
Legislature may delegate authority to the former State Board of Insurance under the statute’s
“encourages misrepresentation” provision; the “standards the Supreme Court (of the United
States) has held adequate include ‘just and reasonable,’ ‘public interest,’ ‘unreasonable
obstruction to navigation,’ ‘reciprocally unequal and unreasonable,’ ‘public convenience,
interest, or necessity,’ ‘tea of inferior quality,’ ‘unfair methods of competition,’ ‘reasonable
variations,’ ‘unduly or unnecessarily complicate the structure’ of a holding company system or
‘unfairly or inequitably distribute voting power among security holders’”); Jordan, 334 S.W.2d
at 280 (approving a statutory grant of power to the Insurance Commissioner to determine if an
officer or director of an insurance company is “not worthy of public confidence”; “While the
term ‘not worthy of the public confidence’ is broad and undoubtedly encompasses a multitude of
factors, it is no more extensive than the public interest demands. Further the idea embodied
within the phrase is reasonably clear and hence acceptable as a standard of measurement.”); Sw.
Sav. & Loan Ass’n v. Falkner, 331 S.W.2d 917, 920 (Tex. 1960) (upholding Legislature’s
delegation of power to the Banking Commissioner to ascertain “whether the public convenience
and advantage will be promoted by allowing such proposed building and loan association to be
incorporated and engaged in business, and whether the population in the neighborhood of such
place and in the surrounding country affords a reasonable promise of adequate support for the
proposed building and loan association” before granting a certificate to establish and operate a
branch office; “The statutory standards of public convenience and advantage, and adequate
population to assure reasonable support, are sufficient statutory basis for the rules and
regulations.”); Holloway v. Butler, 828 S.W.2d 810, 811-13 (Tex. App.—Houston [1st Dist.]
1992, writ denied) (upholding the constitutionality of a statute permitting trial courts to set court
reporters’ fees; “If an objection is made to the amount of the transcript fee, the judge shall
determine a reasonable fee, taking into consideration the difficulty and technicality of the
                                                 31
       Based on the foregoing analysis and authorities, we conclude (1) the City
failed to establish that section 174.252 is an unconstitutional delegation of a
legislative function to the judiciary in violation of the separation of powers
provision in the Texas Constitution, and (2) the trial court did not err in denying
the City’s motion for summary judgment. Accordingly, we overrule the City’s
first issue.

       C.      Good Faith and Mandatory Subjects

       In addition to the controlling questions the trial court identified in its order
permitting an interlocutory appeal, the City raises two additional issues which were
also raised below. The City argues in its second issue that (1) its motion for
summary judgment conclusively proved the Association never negotiated in good
faith for compensation or benefits based on prevailing private sector compensation
and conditions of employment as required by section 174.021, and (2) “[t]he lack
of this essential factual element deprives the court of jurisdiction over this matter.”
In its third issue, the City contends the trial court erroneously denied its motion for
summary judgment because (1) any “statutory right to enforcement” in section
174.252 “is limited to ‘mandatory subjects’ of bargaining and negotiation”, and (2)
there is no “evidence that key contract elements pleaded by the Association meet
the test under Texas law for ‘mandatory subjects.’”

       These two issues are not within the scope of this permissive interlocutory
appeal. We construe section 51.014(d) of the Texas Civil Practice and Remedies

material to be transcribed and any time constraints imposed by the person requesting the
transcript.”); Tex. Bldg. Owners & Managers Ass’n, Inc., 110 S.W.3d at 535-36 (upholding a
statutory delegation of authority to the Public Utility Commission to enforce the right of a
property owner to require a utility to pay “reasonable” and “nondiscriminatory” compensation
when a utility gains access to the property and rejecting an argument that the statutes do not
contain sufficient standards to guide the Commission in making its determination).


                                             32
Code strictly because it provides for an interlocutory appeal, which is an exception
to the general rule that only final judgments are appealable. Lakes of Rosehill
Homeowners Ass’n, Inc. v. Jones, 552 S.W.3d 414, 418 (Tex. App.—Houston
[14th Dist.] 2018, no pet.); Gulf Coast Asphalt Co. v. Lloyd, 457 S.W.3d 539, 545
(Tex. App.—Houston [14th Dist.] 2015, no pet.). “Our scope of review in a
permissive interlocutory appeal is limited to controlling legal questions on which
there are substantial grounds for disagreement and the immediate resolution of
which may materially advance the ultimate termination of the litigation.” Jones,
552 S.W.3d at 418; see also Tex. Civ. Prac. & Rem. Code Ann. § 51.014(d); Tex.
R. App. P. 28.3(e); Tex. R. Civ. P. 168. The parties may not add to the trial court’s
description of the controlling legal question. Jones, 552 S.W.3d at 418; see also
Lloyd, 457 S.W.3d at 544; White Point Minerals, Inc., v. Swantner, 464 S.W.3d
884, 890-91 (Tex. App.—Corpus Christi 2015, no pet.).

       The trial court permitted the City to file interlocutory appeals to address the
controlling questions of law identified by the trial court. We granted the City’s
petition for permission to appeal to address these controlling questions of law, and
we addressed them in our analysis of the City’s first issue. We therefore do not
address other matters argued in the City’s or the Association’s briefs.
Accordingly, we overrule the City’s second16 and third issues.

                                        CONCLUSION

       We affirm the trial court’s order denying the City’s plea to the jurisdiction
and cross-motion for summary judgment.



       16
          We note that because the City’s second issue in the permissive appeal basically mirrors
the second issue it raises in its plea to the jurisdiction appeal, we have already addressed said
issue in our plea to the jurisdiction analysis.

                                               33
                                      /s/    Meagan Hassan
                                             Justice




Panel consists of Justices Wise, Spain, and Hassan.




                                        34